April 13 2016


                                       Request for Excusal
                                                                                                Case Number: AF 07-0110



State of Montana or                                   JurorName
                                                      JurorMailingAddress
County of                                             JurorMailingCity, JurorMailingState
                                                      JurorMailingZip


                                             (Print Name)declares:

Affiant is informed of having been called as a trial juror in the District Court of
County of the State of Montana, to be held at                                  , Montana. Affiant is
applying for the following excusal and requests the Court's review:

❑      PERMANENT EXCLUSION — Must be chronically incapacitated by illness or injury
       (include Physician's certification). If Court approves, the Affiant will be permanently
       excused from jury service.




❑      CHANGE IN RESIDENCE — Affiant no longer resides in
       County.

❑      UNDUE HARDSHIP — Must state occupation and specific facts which Affiant believes
       constitutes undue hardship; having in mind jury service constitutes a duty of every
       competent citizen.




       Note: If the Court denies your excuse for undue hardship, you may again submit a request
       if you are summoned for a trial. Examples of potential undue hardships include military
       service, move, college, long-planned vacation, employment out of state, residence out of
       state, or other unusual personal circumstance. If you know you will be gone for a specific
       period of time, please list it here:




        I declare under penalty of perjury and the laws of the state of Montana that the foregoing
is true and correct.


                 Signature of Prospective Juror
                                                          APPROVED
                                                          NOT
                                                          APPROVED
COMMENTS:




    DATED this           day of                     ,20




                                   District Judge

    JurorName
    JurorMailingAddress
    JurorMailingCity, JurorMailingState JurorMailingZip
Commission Comments:
The Uniform District Court Rules Commission received a request from the Automation Committee
ofthe Montana Association of Clerks of District Court. The committee discussed the Affidavit of
Excusal which is reflected on the last page ofthe attached copy ofthe Uniform District Court Rules
found on page 67 in the Lawyer's Deskbook Directory. The Affidavit of Excusal is not codified in
Title 25, Chapter 19, and MCA. However, Rule 9, Uniform District Court Rules, refers to a juror
questionnaire to which is on file with the clerk ofthe district court's office. The Affidavit ofExcusal
is a standard form, provided in conjunction with the Questionnaire as to Qualification for Jury
Service, for jurors to use in requesting to be excused from jury service.
The Automation Committee proposed removing the notary block which appears beneath the
signature line on the Affidavit of Excusal. In place of the notary block, the committee proposed
adding the following language above the signature line:
 "I declare under penalty of perjury and the laws of the state of Montana that the foregoing
is true and correct."
This language is allowable under §1-1-203, MCA and §1-6-105, MCA, cited below. The
Automation Committee proposed this specific language so that regardless of whether the potential
juror signs the affidavit within the state of Montana or outside the state of Montana,the language is
appropriate. According to the Automation Committee, it can be difficult for those who are elderly,
chronically ill or live in rural/remote Montana communities to sign in front ofa notary. Removing
the requirement for citizens to seek out a notary not only provides a necessary convenience to
Montana citizens but also provides for a more expeditious response to the annual notice ofjury
service to the clerk of court.
1-1-203. Terms relating to instruments and other writings. Unless the context requires
otherwise, the following definitions apply in the Montana Code Annotated:
   (1)"Affidavit" means a sworn written declaration made before an officer authorized to
administer oaths or an unsworn written declaration made under penalty of perjury as
provided in 1-6-105.

1-6-105. Unsworn declarations -- penalty of perjury.(1) Whenever,under any law ofthis state or
under any rule, order, or requirement made under the law of this state, any matter is required or
permitted to be supported,evidenced,established, or proved by a person's sworn written declaration,
verification, certificate, oath, or affidavit, the matter may with like force and effect be supported,
evidenced, established, or proved by an unsworn written declaration, certificate, verification, or
statement that is subscribed by the person as true under penalty of perjury in substantially the
following form:
   (a)If executed within the state:
    "I declare under penalty of perjury that the foregoing is true and correct.

    Date and place Signature"
   (b)If executed in any place outside the state:
    "I declare under penalty of perjury and under the laws ofthe state of Montana that the foregoing
is true and correct.

    Date and place Signature"
   (2)A deliberate falsification in any declaration pursuant to this section constitutes the offense of
perjury as provided in 45-7-201 and is punishable as the offense offalse swearing as provided in 45-
7-202. A declaration under penalty ofperjury executed in accordance with any provision ofthis code
is not limited to the official proceedings referenced in 45-7-201.
   (3) This section does not apply to writings requiring an acknowledgment, deposition, oath of
office, or oath required to be taken before a special official other than a notary public.
History: En. Sec. 2, Ch. 238, L. 2011.

       After the proposal was submitted to the members of the Uniform District Court Rules
Commission, some other minor changes were suggested. Thereafter the Uniform District Court
Rules Committee received further proposed changes from the Automation Committee. All of the
proposed changes have been incorporated into the form being proposed for adoption by the Montana
Supreme Court. The Uniform District Court Rules Commission approved the revised Affidavit for
Excusal.